United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.E., Appellant
and
U.S. POSTAL SERVICE, CINCINNATI BULK
MAIL CENTER, Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1558
Issued: February 26, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 16, 2012 appellant, through his attorney, filed a timely appeal from a June 25,
2012 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly reduced appellant’s compensation, effective
January 15, 2012, on the grounds that he failed to cooperate with vocational rehabilitation efforts
without good cause.
On appeal, appellant’s attorney asserts that the June 15, 2012 decision is contrary to fact
and law.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
This case has previously been before the Board. In a February 15, 2008 decision, the
Board found that appellant did not meet his burden of proof to establish that he was totally
disabled for the period June 14 through August 2, 2006 causally related to an accepted low back
condition.2 The facts of the previous Board decision are incorporated herein by reference.
Appellant was removed for cause effective May 4, 2007. On June 27, 2007 OWCP
accepted that he sustained a herniated disc at L4-5 and proposed surgery was approved. On
September 25, 2007 appellant had additional back surgery at L4 to S1. He was placed on the
periodic compensation rolls. On March 16, 2008 appellant was referred for vocational
rehabilitation services.3 On May 22, 2008 he underwent arthroscopic right shoulder surgery and
vocational rehabilitation services were closed.4 Appellant was referred to a medical management
nurse and for physical therapy but was noncompliant. In October 2008, he was referred to
Vanessa Harris, a rehabilitation counselor, for vocational rehabilitation services, who identified
the positions of medical laboratory technician and pharmacy technician as vocational goals and
recommended training at Cincinnati State Technical College. The recommended training plan
was approved and he began school; but missed many classes.
On May 26, 2009 appellant’s rehabilitation case was closed because he was scheduled for
surgery. On June 25, 2009 Dr. Joseph P. Iannotti, a Board-certified orthopedic surgeon,
performed arthroscopic repair of a right rotator cuff tear. A spinal cord stimulator for pain relief
was authorized in November 2009.
In a January 5, 2010 work capacity evaluation,
Dr. Mitchell E. Simons, Board-certified in anesthesiology and pain management, advised that
appellant could work eight hours of modified duty daily. He provided restrictions to appellant’s

2

Docket No. 07-1901 (issued February 15, 2008). On December 10, 2004 appellant a mail handler working
modified duty, sustained aggravation of a lumbosacral strain. The claim, adjudicated by OWCP under file number
xxxxxx252, was accepted for displacement of an intervertebral disc without myelopathy. The instant claim was
doubled with file numbers xxxxxx580, xxxxxx445 and xxxxxx947, with the latter being the master file. All claims
were for low back conditions including a herniated disc at L5-S1 for which appellant underwent surgery in 1999.
He also has claims for a knee contusion and left and right shoulder sprains, adjudicated under file numbers
xxxxxx279, xxxxxx218 and xxxxxx283 respectively. Under file number xxxxxx445, on December 4, 2001
appellant was granted a schedule award for a 16 percent permanent impairment of the left lower extremity and a 27
percent permanent impairment of the right lower extremity. Under file number xxxxxx445, by decision dated
October 13, 2006, OWCP denied his claim for wage-loss compensation for the period October 14 through
November 16, 2006 and his claim for an additional schedule award.
3

On April 8, 2008 appellant was seen as a new patient by Dr. Lindy M. Wyatt, a Board-certified neurologist, who
performed a physical examination. Dr. Lindy diagnosed lumbosacral spondylosis, lumbosacral radiculopathy,
lumbosacral postlaminectomy syndrome, chronic pain syndrome and pain behaviors and advised “appears to be
seeking disability but I see no reason why he cannot work.” Appellant returned to see Dr. Wyatt on April 21, 2008
when he and his wife got into a dispute with her and her staff. She then discharged him from her practice.
4

On June 2, 2008 the assigned case manager reported that appellant became angry and combative toward her at a
May 27, 2008 visit to a rehabilitation center. Appellant stated that she would no longer meet with him unless an offduty law enforcement officer was present.

2

physical activity.5 Appellant’s vocational rehabilitation case was reopened on February 17, 2010
and the vocational rehabilitation counselor, Ms. Harris, identified the positions of medical
laboratory technician or pharmacy technician as vocational goals. Appellant resumed training at
Cincinnati State Technical College.
Dr. Simons implanted a spinal cord stimulator on June 21, 2010. On June 25, 2010 he
reported that, when seen in follow up at his office, appellant began to scream at staff members.
Dr. Simons stated that it was the most inappropriate, belligerent attitude he had seen in 27 years.
He noted that appellant would not be seen again unless he apologized to his staff and referred
him to his family physician, Dr. Jennifer Messer, who would remove the staples from the
surgical procedure and follow up with appellant’s care. Appellant thereafter came under the care
of Dr. Hal S. Blatman, Board-certified in occupational medicine.
Ms. Harris documented a difficult relationship with appellant and reported that he was
banned from the college bookstore following a September 10, 2010 incident when campus police
had to be called. In October 2010, appellant complained about her and requested that his
counselor be changed. On October 22, 2010 he caused a scene at a restaurant where he was
meeting Ms. Harris. On November 12, 2010 Ms. Harris purchased books appellant would need
for the next semester and noted that he had taken only one course the previous term. She
notified him that she would be contacting his academic adviser regarding his progress.
In a November 18, 2010 treatment note, Dr. Blatman advised that appellant’s back pain
was worse and the spinal implant was not helping. He submitted additional reports describing
appellant’s pain and condition. On May 13, 2011 Dr. Lawrence A. Zeff, a Board-certified
physiatrist, removed the spinal cord stimulator.
In a May 31, 2011 report, Ms. Harris described a history of incidents involving appellant
at the college and with medical personnel that caused concern. She noted that he had dropped
and added classes and made unauthorized purchases at the campus bookstore. Ms. Harris
requested that appellant be assigned to a different counselor. By report dated June 27, 2011, she
noted that she opted to continue with him as his case would be too difficult for another
counselor. Ms. Harris reported that appellant had registered for the summer semester.
On July 15, 2011 appellant was involved in an altercation at the college where he was
arrested. He could not return to school. Appellant was convicted of resisting arrest and
disorderly conduct. On August 18, 2011 Ms. Harris informed him that his rehabilitation plan
would change to a job seeking skills program. She identified the position of industrial order
clerk and information clerk as vocational goals and provided labor market surveys that indicated
that the positions were sedentary and available in the local labor market. Appellant signed an
agreement to participate in job seeking skills training and job development on August 23, 2011.
In correspondence dated September 16 and 22, 2011, Ms. Harris informed appellant of
scheduled meetings. In a September 29, 2011 report, she noted that he was not cooperating with
5

Bending and stooping were limited to four hours a day; reaching and reaching above the shoulder to two hours a
day; climbing was limited to one hour daily with no squatting or kneeling and a 20- to 25-pound limit to pushing,
pulling and lifting. Appellant could sit, walk, stand, operate a motor vehicle and repetitively move his wrists and
elbows for eight hours daily.

3

vocational rehabilitation efforts because he had not turned in necessary homework regarding his
resume. In October 4, 2011 correspondence, Ms. Harris noted that appellant’s request that the
location of the meetings with her be changed. Appellant’s request was granted but he still
missed meetings scheduled for September 27 and October 4, 2011 at the new location, a library.
Ms. Harris informed him that he should have completed 30 job contacts to date but none had
been received and reminded his of his responsibilities. She advised that future meetings were
scheduled on October 11, 21 and 28, 2011. In an October 11, 2011 report, Ms. Harris noted that
appellant arrived for their meeting at the library and confronted her, stating that he had been at
the library to meet with her the previous week. Appellant gave her an envelope, told her that he
was refusing vocational rehabilitation and was not staying for the meeting. He then left. In an
October 10, 2011 letter, appellant advised Ms. Harris that he was not walking away from
vocational rehabilitation but found it very difficult to relate to her because she continually
maligned and misrepresented him. He requested a new counselor. Appellant stated that he did
not timely receive information regarding a change in the location of meetings and attached a
note, signed by someone identified as library staff, attesting that he had been at the library on the
morning of October 4, 2011.
Ms. Harris reported that appellant called her on October 13, 2011 to state that his
physician advised that he not participate in a job search because it was too stressful. She told
him to submit the physician’s report in writing. Dr. Blatman signed a note dated October 11,
2011, stating that appellant was physically unable to do a job search at that time with an
estimated date to start the search of December 12, 2011. In October 13, 2011 correspondence,
Ms. Harris informed appellant that she would remain his counselor and would continue the
vocational rehabilitation efforts until told to terminate his case. She advised him that the goal of
the October 11, 2011 meeting was to complete his resume and provide solid job leads based on
his vocational rehabilitation plan. On October 31, 2011 appellant called an OWCP rehabilitation
specialist and inquired about his maintenance allowance and stated that he could no longer
participate in vocational rehabilitation.
In letters dated November 9 and 30, 2011, OWCP advised appellant that he had
obstructed the vocational rehabilitation plan by failing to attend a meeting scheduled for
September 27, 2011. On October 11, 2011 appellant had confronted the rehabilitation counselor
and did not participate in the meeting. It further noted that the medical evidence demonstrated
that he was able to participate in vocational rehabilitation services and that he had failed to turn
in required assignments. Appellant was instructed to contact OWCP claims examiner and
rehabilitation specialist and resume a good faith effort in the job search and placement program.
He was notified of the penalty provisions of section 8113(b) of FECA and was given 30 days to
resume the effort or show good cause for discontinuing it or the rehabilitation effort would be
terminated and action would be taken to reduce his compensation to reflect his wage-earning
capacity.
In telephone calls on December 8 and 9, 2011, appellant disagreed with OWCP
notification, stating that he was on crutches, did not drive and could not go to meetings due to his
medical condition. On January 4, 2012 the rehabilitation counselor advised that appellant
continued to be noncompliant.
By decision dated January 10, 2012, OWCP reduced appellant’s compensation, effective
January 15, 2012, to reflect what his wage-earning capacity would have been had he cooperated
4

with vocational rehabilitation efforts. It found that the constructed position of industrial order
clerk was within his physical capabilities and reduced his compensation based on anticipated
weekly earnings of $614.00 in that position. Appellant’s rehabilitation case was closed.
Appellant’s attorney requested a hearing. In a January 15, 2012 letter, appellant asserted
that he was medically unable to participate in vocational rehabilitation. He stated that Ms. Harris
intimidated and maligned him, incorrectly stating that he missed meetings and that there had
been confrontations.
Appellant submitted a December 12, 2011 lumbar spine magnetic resonance imaging
(MRI) scan that demonstrated disc herniations at L2-3 and L3-4 with canal narrowing and
degenerative changes, fusion changes at L4-S1 and L5-S1 central canal compromise related to
prominent epidural fat and asymmetric laminectomies. On December 29, 2011 Dr. Blatman
stated that appellant had postlaminectomy syndrome and sciatica in both legs and was unable to
walk long distances without using a cane. He noted that appellant had a spinal stimulator
removed and was in an automobile accident on October 19, 2011. Dr. Blatman opined that
appellant was unable to complete vocational rehabilitation at that time, noting that he needed
additional treatment as the stress level and physical ability needed had not been reached. In
reports dated January 22 to April 5, 2012, he described appellant’s condition and treatment.
Dr. Blatman noted physical findings of spasm and tenderness in the muscles of the lower back,
buttocks and legs, diagnosed lumbar disc displacement, a lumbosacral sprain and advised that
appellant had continued pain from his injury.
In a March 16, 2012 report, Dr. John B. Jacquemin, a Board-certified orthopedic surgeon,
noted appellant’s complaints of radiating low back pain. He provided physical examination
findings, noting painful, reduced back range of motion, 5/5 motor function and intact sensation
on examination of the lower extremities with a negative straight leg raise and no pain with range
of motion of motion of the major joints. Dr. Jacquemin diagnosed L2-3 and L3-4 stenosis and
recommended surgery.
At the hearing, held on April 18, 2012, counsel asserted that appellant was not physically
able to participate in vocational rehabilitation due to mobility issues and that the vocational
rehabilitation program was unreasonable. Appellant stated that he would participate if the
rehabilitation counselor would provide transportation. He testified that he missed appointments
because he had no driver’s license,6 could not walk to a bus and that the rehabilitation counselor
would not meet him in his home. Appellant noted that he also had restrictions due to right
shoulder surgery. He finished two years of college and would participate in vocational training
that consisted of a home-based computer course.
In a May 15, 2012 report, Dr. Jacquemin provided physical examination findings and
diagnosed sprain and strain of lumbosacral area, displacement of lumbar disc without
myelopathy and displacement of cervical disc without myelopathy. He again recommended
surgery. Dr. Blatman submitted a treatment note dated May 29, 2012 in which he reiterated his
findings and conclusions.

6

Appellant testified that he lost his license due to a motor vehicle accident.

5

By decision dated June 25, 2012, the hearing representative found that OWCP met its
burden of proof to reduce appellant’s compensation because he failed to cooperate with
vocational rehabilitation. The hearing representative noted that the medical evidence was
insufficient to show that appellant could not continue to meet with his rehabilitation counselor
and pursue job leads and affirmed the January 20, 2012 decision.
LEGAL PRECEDENT
Section 8104(a) of FECA provides that OWCP may direct a permanently disabled
employee to undergo vocational rehabilitation.7 Section 8113(b) provides that, if an individual
without good cause fails to apply for and undergo vocational rehabilitation when so directed
under 8104, the Secretary, on review under section 8128 and after finding that in the absence of
the failure the wage-earning capacity of the individual would probably have substantially
increased, may reduce prospectively the monetary compensation of the individual in accordance
with what would probably have been his or her wage-earning capacity in the absence of the
failure, until the individual in good faith complies with the direction of the Secretary.8
Section 10.519 of OWCP regulations state that OWCP may direct a permanent disabled
employee to undergo vocational rehabilitation. Where a suitable job has been identified, OWCP
will reduce the employee’s future monetary compensation based on the amount which would
likely have been his or her wage-earning capacity had he or she undergone vocational
rehabilitation. This reduction will remain in effect until such time as the employee acts in good
faith to comply with the direction of OWCP.9
ANALYSIS
The Board finds that OWCP properly reduced appellant’s monetary compensation
because he failed, without good cause, to cooperate with vocational rehabilitation efforts.
Dr. Simons found that appellant was not totally disabled for all work and was capable of
working eight hours a day with physical restrictions. OWCP properly referred him to Ms. Harris
for vocational rehabilitation services. Appellant cooperated with the early and necessary stages
of the vocational rehabilitation effort, signed a rehabilitation plan and attended courses at
Cincinnati State Technical College until he was arrested there on July 15, 2011 following an
altercation. He was convicted of resisting arrest and disorderly conduct. Appellant could not
return to the college and the rehabilitation effort changed to a job seeking skills program. He
signed a new agreement to participate in job seeking skills training and job development on
August 23, 2011. Appellant met with Ms. Harris on several occasions; but failed to attend a
meeting scheduled on September 27, 2011. He also failed to complete assignments regarding his
resume and job contacts and did not participate in any vocational rehabilitation efforts after
October 11, 2011.

7

5 U.S.C. § 8104(a); see J.E., 59 ECAB 606 (2008).

8

Id. at § 8113(b); see Freta Branham, 57 ECAB 333 (2006).

9

20 C.F.R. § 10.519 (2011).

6

At an October 11, 2011 meeting, appellant confronted Ms. Harris, stating that he would
no longer participate in vocational rehabilitation. He provided a note from Dr. Blatman who
stated that appellant was physically unable to do a job search. Appellant did not establish good
cause for his failure to participate in vocational rehabilitation after October 11, 2011. He
asserted that he was medically incapable of continuing to participate and testified at the April 18,
2012 hearing that he had mobility issues. Appellant submitted a December 29, 2011 report, in
which Dr. Blatman stated that appellant had postlaminectomy syndrome and sciatica in both legs
and was unable to walk long distances without a cane. Dr. Blatman opined that appellant was
unable to complete vocational rehabilitation because he did not have the needed stress level or
physical ability. Additional evidence included a December 12, 2011 lumbar spine MRI scan and
March 16 and May 15, 2012 reports from Dr. Jacquemin who provided findings and
recommended surgery.
The Board finds that the medical evidence from appellant does not establish good cause
for his failure to continue participating in the vocational rehabilitation process. Dr. Jacquemin
did not address whether appellant was capable of participating. Dr. Blatman’s opinion is also
insufficient to support appellant’s nonparticipation in vocational rehabilitation. He did not
provide objective findings showing a worsening of appellant’s condition such that he could no
longer participate in the vocational rehabilitation process. At the time appellant abandoned the
vocational rehabilitation process, he was asked to attending meetings and had homework
assignments to prepare a resume and conducting job searches. He had successfully attended
classes at a technical college until he was removed from the campus in July 2011. Dr. Blatman
merely indicated that appellant could not walk long distances without a cane and did not have the
proper stress level. He showed no knowledge of what the vocational rehabilitation process
entailed. Dr. Blatman’s reports are of diminished probative value and do not establish that
appellant was medically incapable of continued participation in the vocational rehabilitation
process.
In letters dated November 9 and 30, 2011, OWCP advised appellant that failure to
participate in vocational rehabilitation efforts when he had not established good cause would
result in penalties. Appellant was given 30 days to participate in such efforts or provide good
cause for not doing so. He did not further participate in the vocational rehabilitation efforts by
meeting with Ms. Harris, the vocational rehabilitation counselor and did not provide good cause
for not doing so within 30 days of the November 30, 2011. Ms. Harris had identified several
sedentary positions, including that of industrial order clerk which had a weekly wage of $614.00.
In this case, OWCP properly made a medical determination of partial disability and of specific
work restrictions and referred appellant’s case to Ms. Harris who properly selected the industrial
order clerk position as within appellant’s capabilities with regard to his limitations, education,
age and prior experience.
By decision dated January 10, 2012, OWCP reduced appellant’s compensation under
section 8113(b) of FECA, based on the difference between his pay rate for compensation
purposes and his wage-earning capacity as an industrial order clerk. It applied the principles set
forth in Albert C. Shadrick,10 codified at section 10.403 of OWCP regulations.11 The Board has
10

5 ECAB 376 (1973).

11

20 C.F.R. § 10.403.

7

reviewed these calculations and finds that they appropriately represent appellant’s wage-earning
capacity.
Appellant has not submitted sufficient rationalized medical evidence to establish his
claimed inability to continue with the vocational rehabilitation process. Accordingly, there is no
basis upon which to conclude that he had good cause to discontinue participation in vocational
rehabilitation. We therefore affirm the hearing representative’s finding.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly reduced appellant’s compensation under section
8113(b) of FECA because he failed, without good cause, to cooperate with vocational
rehabilitation.
ORDER
IT IS HEREBY ORDERED THAT the June 25, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 26, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

